PER CURIAM.
Appellant challenges the summary denial of his rule 3.800 motion, which disputes the trial court’s imposition of numerous items of costs and alleges conflict between the court’s oral pronouncement and its written sentence. The trial court denied the motion without giving any reasons or attaching portions of the record to refute the allegations. The State concedes that the form of the trial court’s order is erroneous. With the limited record we have, we are unable to sort through Appellant’s various claims. On remand, the trial court shall either grant the relief or attach portions of the record that refute the claims.
REVERSED AND REMANDED.
ORFINGER, TORPY and EVANDER, JJ., concur.